Citation Nr: 0509449	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 26, 2004 to April 30, 
2004, at Sutter Medical Center, Santa Rosa, California.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
Center (MC) in San Francisco, California.  

In his appeal, the veteran inquired about payment for 
hospitalization at another private facility from April 30, 
2004 to May 8, 2004.  That matter has not been adjudicated or 
developed for appellate consideration.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Claims pertaining to hospitalization at 
another private facility from April 30, 2004 to May 8, 2004 
are referred to the VAMC for such action as may be 
appropriate.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Service connection has not been established for any of 
the veteran's disabilities.  

3.  The veteran's hospitalization from April 26, 2004 to 
April 30, 2004, at Sutter Medical Center, Santa Rosa, 
California, was partially paid for by his Part A Medicare 
coverage.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from April 26, 2004 to April 30, 2004, at 
Sutter Medical Center, Santa Rosa, California, are not met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1003 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no dispute of the critical facts in this case.  
Service connection has not been established for any of the 
veteran's disabilities.  His hospitalization from April 26, 
2004 to April 30, 2004, at Sutter Medical Center, Santa Rosa, 
California, was partially paid for by his Part A Medicare 
coverage.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The record shows that a VCAA notice letter 
was sent to the veteran.  Review of the this letter shows 
that it complied with the new law as explained by the United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet App 112, 120, 121 
(2004).  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  It does appear that the VCAA letter was not sent 
until after the notice of disagreement was received.  
However, the file reflects a continuous flow of information 
to the veteran.  The various correspondence, rating decision, 
statement of the case, and VCAA letter notified the veteran 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Any deficits in 
the original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  

38 U.S.C.A. § 5103 (West 2002) requires VA to notify a 
claimant of any information and lay or medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  In this case, the decision turns on the laws and 
regulations, rather than on the facts of the case.  There is 
no dispute as to the facts.  Additional information or 
evidence would not change the critical facts and could not 
substantiate the claim.  Since no additional information or 
evidence would substantiate the claim, the prerequisite set 
by law for notice is not present, and VA is not required to 
notify the veteran of additional information or evidence 
needed to support his claim.  Cf. Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).  

Criteria  The Board has considered all possible bases to pay 
or reimburse the veteran's claimed hospital bills.  First, 
reviewing the law before the Veterans Millennium Health Care 
and Benefits Act (Millennium Act), in order to be entitled to 
reimbursement or payment for medical expenses incurred 
without prior authorization from the VA, all of the following 
must be shown:  
(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held 
to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who 
has a total disability permanent in nature resulting 
from a service-connected disability; or (4) for any 
illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for any of the reasons enumerated in 38 C.F.R. 
§ 17.48(j); 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise or 
practicable or treatment had been or would have been 
refused.
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2004).

As the veteran does not have any service-connected 
disabilities, he does not meet these criteria for 
reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").  

The Millennium Act, Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999), also provides general authority 
for the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008, as 
amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was effective May 29, 2000.  See 
66 Fed. Reg. 36,467 (July 12, 2001).  

One of the requirements for reimbursement under the 
Millennium Act is that a veteran does not have coverage under 
a health-care contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2004); 68 Fed. Reg. 3401-04 
(Jan. 24, 2003).  The definition of a health-care contract 
includes the insurance program established by section 1811 of 
the Social Security Act.  38 U.S.C.A. § 1725(f)(2)(B).  
Medicare Part A, which provides partial payment or 
reimbursement for hospitalization costs, was created pursuant 
to section 1811 of the Social Security Act.  See 42 U.S.C.A. 
§ 1395c (West 2002).  

The record establishes and the veteran admits that Medicare 
Part A paid a substantial amount of the bills.  He is seeking 
VA payment or reimbursement of the remaining amounts.  
However, it is not the purpose or the intention of the law 
and regulations that VA use the Millennium Act to fill gaps 
not covered by Medicare or other health care insurance.  The 
regulations specify that payment under the Millenium Act will 
not be made if the veteran has coverage under a health-care 
contract.  The regulations particularly specify that Medicare 
is such a health care contract.  Thus, while the veteran has 
argued that the Part A Medicare coverage provided Social 
Security beneficiaries should not be considered a health-care 
contract, the regulation is clear that it is such a contract 
within the meaning of the applicable regulations.  
Consequently, the law and regulations in this case are 
dispositive and prohibit the payment or reimbursement 
requested by the veteran.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred from April 26, 2004 to April 30, 2004, at Sutter 
Medical center, Santa Rosa, California, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


